Citation Nr: 0716832	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  97-29 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left arm 
disability.

2.  Entitlement to service connection for a bilateral 
shoulder disability with impairment of arm function.

3.  Whether new and material evidence to reopen a claim for 
service connection for a right arm disability has been 
received.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney




ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from June 1973 to June 1976, 
and from August 1977 to July 1981.

In March 1995, the Board of Veterans' Appeals (Board) denied 
service connection for a right arm disability.

These matters initially came before the Board from a May 1997 
rating action in which the RO denied service connection for a 
bilateral arm disability, claimed as bursitis/tendonitis. The 
veteran filed a notice of disagreement (NOD) in June 1997, 
and the RO issued a Statement of the Case (SOC) in September 
1997. The veteran filed a substantive appeal in October 1997.

In May and September 1999, the Board remanded the claim to 
the RO with instructions that the RO contact the veteran to 
clarify the nature of the issue on appeal; specifically 
whether he was limiting his claim to service connection for a 
bilateral shoulder disability or whether he was also claiming 
a bilateral arm disability.  The Board also pointed out that 
service connection for a right arm disability had been denied 
in a final March 1995 Board decision and that, as such, if 
the veteran was claiming service connection for a right arm 
disability, the claim could only be considered if new and 
material evidence was presented.  

After receiving various responses from the veteran and his 
representative, and in accordance with the Board's 
instructions, the RO issued supplemental statements of the 
case (SSOCs) in April and June 2000 reflecting its denial of 
service connection for a left arm disability and 
determination that new and material evidence to reopen a 
claim for service connection for a right arm disability had 
not been presented.  The RO also issued April and June 2000 
rating decisions reflecting its denial of service connection 
for a bilateral shoulder disability with impairment of arm 
function.

In February 2001, the Board again remanded this matter to the 
RO for further development of the evidence and for due 
process development, as well as for issuance of a SOC on the 
issue of service connection for a bilateral shoulder 
disability with impairment of arm function (for which the 
veteran had timely filed an  NOD with the April 2000 rating 
decision denying that claim).  In March 2002, the RO issued a 
SOC on the bilateral shoulder disability claim, and the 
veteran filed a substantive appeal in April 2002.

In December 2002, the Board denied service connection for 
left arm and for bilateral shoulder disabilities, as well as 
denied the petition to reopen the claim for service 
connection for a right arm disability on the grounds that new 
and material evidence to reopen the claim had not been 
received.  The veteran appealed the denials to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 2005 Order, the Court vacated the December 2002 Board 
decision, and remanded these matters to the Board for 
readjudication consistent with the Order.

In May 2006, the Board remanded the claims the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development; the Board issued an order correcting 
the remand in September 2006.  After completing the requested 
action, the RO/AMC continued the denial of each claim (as 
reflected in a January 2007 SSOC), and returned these matters 
to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  No complaint, finding, or diagnosis of any left arm 
disability was noted in service, and there is no competent 
evidence of a nexus between any current left arm complaints 
and military service.

3.  While shoulder complaints were noted in service, there is 
no medical evidence that arthritis of the shoulders was 
manifested in service or within the first post-service year, 
and the only medical opinion to address the relationship 
between the veteran's current bilateral shoulder disability 
and service is not supportive of the claim.

4.  In a March 1995 decision, the Board denied service 
connection for a right arm disability.

5.  No evidence associated with the claims file since the 
March 1995 Board denial is both relevant and probative of the 
claim for service connection for right arm disability, not 
cumulative or duplicative, and is, by itself or in connection 
with the evidence previously assembled, so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left arm 
disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006).

2.  The criteria for service connection for a bilateral 
shoulder disability with pain and impairment of functions of 
the arms are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006).

3.  The March 1995 Board decision that denied the veteran's 
claim for service connection for a right arm disability is 
final.  38 U.S.C.A. §§ 7103, 7104 (West 2002 & Supp. 2006); 
38 C.F.R. § 20.1100 (2006).

4.  Since March 1995, no new and material evidence has been 
received to warrant reopening the veteran's claim for service 
connection for a right arm disability.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to requests to reopen previously 
denied claims, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id.; see also Pelegrini, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an October 2006 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the petition to reopen the claim 
for service connection for a right arm disability.  This 
included defining new and material evidence and explaining 
how to establish entitlement to the underlying claim for 
service connection for a right shoulder disability.  The RO 
also provided notice to the veteran regarding what 
information and evidence was needed to substantiate the 
claims for service connection for a left arm disability and 
for a right shoulder disability.  As to each of the claims, 
the RO explained what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that is relevant to the 
claims.  The October 2006 letter also informed the veteran 
how disability ratings and effective dates are assigned and 
the type of evidence that impacts those determinations.  
After issuance of each notice described above, and 
opportunity for the veteran to respond, the January 2007 SSOC 
reflects readjudication of the claims.  Hence, the veteran is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as reports of VA examination reports and VA 
outpatient treatment (VAOPT) records.  The claims file 
reflects that the veteran failed to report to an orthopedic 
examination scheduled pursuant to the Board's May 2006 
remand.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include via the AMC), the veteran has been notified and 
made aware of the evidence needed to substantiate these 
claims, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with any of the 
claims.  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the veteran 
or to have any effect on the appeal.  Any such error is 
deemed harmless and does not preclude appellate consideration 
of the matters on appeal, at this juncture.  See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  A grant of service connection requires findings as 
to the existence of a current disability and a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309 (1993).

Service connection may presumed, for certain chronic 
diseases, such as arthrititis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Considering the record in light of above-noted legal 
authority, the Board finds that the criteria for service 
connection for left arm or for bilateral shoulder 
disabilities are not met.

The veteran contends that service connection is warranted for 
bilateral shoulder and left arm disabilities as those 
conditions, which he claims are inter-related, had their 
onset during service.  He asserts that he has suffered from 
chronic shoulder and arm pain since service.  However, the 
medical evidence simply does not support the veteran's 
assertions.

Service medical records indicate that the June 1973 
enlistment examination was negative for any significant 
defects or diagnoses.  In July 1973, the veteran complained 
of intermittent, vague pain in the right upper trapezius that 
commenced either after heavy lifting or while he was on the 
rifle range.  On examination, shoulder strength and range of 
motion were normal.  The diagnostic impression was that of 
mild upper trapezius pain.  The report of an April 1976 
separation examination from his first period of service 
reflects a normal clinical evaluation of the upper 
extremities; no significant defects or diagnoses were noted.  
On the Report of Medical History completed in conjuncton with 
May 1977 enlistment examination, the veteran denied ever 
having had "painful or 'trick' shoulder or elbow."  The 
examiner noted the veteran's previous period of service after 
which he had been discharged with "no disability."  In June 
1978, the veteran complained of left shoulder pain that the 
examiner attributed to muscle strain.  In December 1979, the 
veteran presented with complaints of upset stomach and 
malaise after getting a flu shot and right thumb pain.  He 
was given aspirin for pain and swelling and returned to duty.  
The report of a June 1981 separation examination reflects a 
normal clinical evaluation of the upper extremities; no 
pertinent history, defects or diagnoses were noted.

Post-service, the record establishes that the veteran has 
current shoulder disability (to include acromioclavicular 
arthritis), and possible left arm disability.  Post-service 
medical records include VA and private treatment records and 
reports of VA examinations.  The private treatment records 
and reports of VA examinations conducted in 1981, 1984, 1986 
and 1987 are silent for any findings or complaints of a left 
arm or bilateral shoulder disability.  VA treatment records 
include a March 1992 entry noting the veteran's complaints of 
a probable cyst on his right shoulder. The veteran reported 
that he had a "lump" on his right deltoid since inoculations 
in service.  Possible diagnoses included bursitis and 
tendonitis.  An April 1993 dermatology consultation noted the 
veteran's report of the presence of the right arm nodule for 
approximately 20 years. The assessment was that of probably 
lipoma, history of tenderness and recent increased growth.  
The veteran reportedly did not want any procedure done at the 
present time.

A VA examination was conducted in July 2002.  The examiner 
noted the in-service complaints of shoulder pain, and 
diagnosed acromioclavicular joint arthritis and a "type 2 or 
at least to type 3" acromial configuration.  The examiner 
commented that the problem was not compatible with any type 
of injury and was more of a developmental type abnormality, 
especially in terms of the acromial deformity.  The AC joint 
arthritis was considered an age related or deteriorating 
effect.  The examiner noted there was no history of injury or 
trauma to either shoulder during service and there was no 
"clear cut" documentation of any ongoing shoulder problem 
other than those noted by the examiner.  The examiner thus 
concluded that he could not opine that the veteran's shoulder 
problems are related to service.

Thus, although the April 1992 VAOPT note indicates 
"possible" diagnoses including bursitis and tendonitis, no 
diagnosis specific to the arms is since reflected in the 
medical records.  Moreover, even acknowledging the current 
diagnosis of shoulder disability, and assuming, arguendo, 
that the veteran currently has a left arm disability, there 
simply is no medical evidence to support the veteran's 
assertions of a nexus between either of those disabilities 
and service.  No medical examiner has offered any opinion as 
to the etiology of any left arm disability and the only 
medical opinion on the question of a relationship between 
current bilateral shoulder disability and service is not 
supportive of the claim.  The Board notes that the veteran 
has neither presented nor alluded to the existence of any 
contrary medical evidence, to include medical evidence that 
the veteran's shoulder arthritis was manifested within one 
year of his separation from service.

The Board has reviewed the medical treatise evidence 
submitted by the veteran.  A medical article or treatise 
"can provide important support when combined with an opinion 
of a medical professional" if the medical article or 
treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts, rather than on an unsubstantiated lay 
medical opinion.  See Mattern v. West, 12 Vet. App. 222, 228 
(1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and 
Wallin v. West, 11 Vet. App. 509 (1998).  In this case, the 
proffered evidence was not accompanied by any opinion of a 
medical professional.  As the Merck excerpt submitted here 
speaks only in general terms and provides no information or 
evidence pertinent to this veteran, it has, effectively, no 
probative value in either of this veteran's claims for 
service connection.

The Board also has considered the veteran's assertions; 
however, they do not provide competent evidence to support 
either claim. While the veteran is competent to provide 
information regarding the symptoms he currently experiences 
and has experienced since military service, as a layperson 
without the appropriate medical training and expertise, he is 
not competent to offer a probative opinion on a medical 
matter, such as the diagnosis for, or opinion as to etiology 
of, a currently claimed disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Hence, any lay 
assertions in this regard have no probative value.

For the foregoing reasons, the claims for service connection 
for a left arm and bilateral shoulder disabilities must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).

III. Petition to Reopen

The veteran seeks to reopen his claim for service connection 
for a right arm disability.  In a March 1995 decision, the 
Board denied the claim.  That decision was based upon 
consideration of the veteran's service medical records, his 
written statements and personal hearing testimony, reports of 
VA examination and private treatment records.  The basis for 
the denial was that there was no medical evidence or opinion 
linking any current right upper arm disability to service.  
When the Board disallows a claim, the disallowance is final 
unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  
Otherwise, no claim based upon the same factual basis shall 
be considered. See 38 U.S.C.A. §§ 7103, 7104 (West 2002 & 
Supp. 2006); 38 C.F.R. § 20.1100 (2006).  As reconsideration 
of the March 1995 Board denial has not been ordered, and no 
other exception to finality applies, that decision is final 
as to the evidence then of record.

The veteran initiated the present claim in June 1995.  Under 
pertinent legal authority, VA may reopen and review a claim 
which has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108 (2006); 38 C.F.R. § 3.156(a) (2006).  See also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

With respect to claims filed prior to August 29, 2001, 
38 C.F.R. § Section 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 
[Parenthetically, the Board notes the regulations 
implementing the VCAA include a revision of 38 C.F.R. § 
3.156.  However, that revision applies only to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.156(a)).  Given the date of claim culminating in the 
instant appeal, the Board will apply the version of 38 C.F.R. 
§ 3.156(a) in effect prior to August 29, 2001.]

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new. As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence that 
was then of record.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the March 1995 
Board denial of service connection.  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

In the present case, medical evidence added to the record 
includes VA treatment records and the report of a July 2002 
VA examination.  The only entries pertaining to the right arm 
are the March 1992 and April 1993 entries discussed above 
which detail the veteran's complaints of a lump on the right 
arm which he related to in-service vaccinations; the 
assessment was possible bursitis/tendonitis.  Although the 
March 1992 and April 1993 records were submitted more 
recently, those records are, essentially, cumulative of 
treatment records considered by the Board in March 1995.  The 
VA examination report details findings and complaints 
pertaining to the veteran's shoulders, but is silent for any 
complaints of a right arm disability.

As noted above, service connection may be established for 
disability that is related to injury or disease in service.  
However, the recently submitted evidence-while new in the 
sense that it was not previously of record-simply does not 
establish that the veteran, in fact, has a current right arm 
disability, and that such disability is medically related to 
in-service injury or disease.  As such, the evidence does 
not, in any way, negate the basis for the denial of the prior 
claim-the lack of competent medical evidence linking a right 
arm disability to service.

The only additional evidence added to the record consists of 
the veteran's written statements in support of the appeal.  
The assertions expressed appear to be merely reiterations of 
assertions advanced in connection with the prior appeal.  The 
Board again emphasizes, however, that the veteran, as a 
layperson, is not competent to offer probative evidence on a 
medical matter.  See, e.g.,  Bostain, 11 Vet. App. at 127.  
Hence, where, as here, resolution of the issue turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Thus, the Board finds that no evidence has associated with 
the claims file since March 1995 that is both relevant and 
probative of the claim under consideration, not cumulative or 
duplicative, and which, by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  As such, the criteria for reopening the claim for 
service connection for a right arm disability are not met, 
and the petition to reopen must be denied.

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).




ORDER

Service connection for a left arm disability is denied.

Service connection for a bilateral shoulder condition with 
pain and impairment of function of the arms is denied.

As new and material evidence to reopen the claim for service 
connection for a right arm disability has not been received, 
the appeal as to that issue is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


